Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marius DE102012216051 in view of Huang 6976851. Regarding claim 1, Marius discloses an electrical connector 5,5’ adapted to be retained in a non-conducting housing and electrically connecting a first component to a second component spaced from one another, the connector 5,5’ including: a first end having a first contact portion for electrically communicating with the first component; a second end having a second contact portion for electrically communicating with the second component, wherein the second end has a cantilevered beam adapted to flex at a knee portion to bias the second contact portion against an electrical contact surface of the second component; and an attachment portion disposed between the first and second ends. Marius does not disclose the attachment portion including an engagement portion providing an interference fit with a mating groove of the housing in which the connector is retained.   However, Huang discloses  an electrical connector 10,10’ adapted to be retained in a non-conducting housing and electrically connecting a first component to a second component spaced from one another and an attachment portion including an engagement portion 120 providing an interference fit with a mating groove of the housing in which the connector is retained. It would have been obvious to one of ordinary skill to modify  the electrical connector of Marius by providing an attachment portion including an engagement portion  for an interference fit with the housing  as taught by Huang.
Regarding claim 2, Marius has an elongated body portion extending between the first and second ends.  
Regarding claim 3, Marius shows the elongated body portion has a generally constant width.  
Regarding claim 4, Huang discloses engagement portion is defined by a barb extending outwardly from the body portion to provide the interference fit with the mating groove of the housing.  
Regarding claim 5, Huang discloses the first end is formed into a contact pad having a width greater than the width of the elongated body portion.   It would have been obvious to modify Marius.
Regarding claim 6, the contact pad is formed at approximately a right angle relative to the elongated body.  
Regarding claim 7, Marius discloses the attachment portion is U-shaped and extends laterally outwardly from the elongated body such that the U-shaped attachment portion is adapted to extend into a mating groove of the housing.  
Regarding claim 8,  Marius  as modified by Huang  discloses,  the U-shaped attachment portion includes at least one outwardly extending barb to provide the interference fit with the mating groove of the housing.  
Regarding claim 9, Marius discloses the connector is made of a single electrically conducting material formed from an elongated single blank, and wherein the first end, the second end, and the attachment portion are formed by bending the single blank.  
Regarding claim 10, Huang discloses, the second contact portion is in the form of a tab extending outwardly from the cantilevered portion at an angle thereto adapted to be in parallel alignment with a contact pad of the second component.  
Claims 11 and 12 are rejected under 35 U.S.C. 103 being as being unpatentable over Huang 6,976,851 in view of Horino at al. 10,862,234. Regarding claim 11, Huang discloses an electrical connector 10 adapted to be retained in a non-conducting housing and electrically connecting a first component to a second component spaced from one another, the connector including: an elongated body portion a first end having a contact pad 18 having a width greater than the width of the elongated body portion, wherein the contact pad 18 is adapted for electrically communicating with the first component; a second end having a second contact portion 162 for electrically communicating with the second component, wherein the second end has a cantilevered beam adapted to flex at a knee portion 124 to bias the second contact portion against an electrical contact surface of t10862,234he second component;  and an attachment portion  (see fig. 1) on the elongated body portion disposed between the first and second ends and extending  outwardly from a longitudinally extending portion of the elongated body, at least one barb 120 extending outwardly from the attachment  portion to provide an interference fit with a mating groove of the housing in which the connector is retained. Huang does not disclose the attachment portion being U-shaped  and extending laterally outwardly from a longitudinally extending portion of the elongated body. However, connectors with u-shaped attachments portions extending laterally outwardly are well known in the art as evidenced by Horino. Horino discloses an electrical connector in fig. 9 having a u-shaped attachment extending laterally outwardly and at least one barb extending from the u-shaped attachment portion. Therefore, it would have been obvious to one of ordinary skill to modify the attachment portion with a u-shape and a barb extending outwardly therefrom as taught by Horino for latching with a housing.
Regarding claim 12, the connector of Huang is made of a single electrically conducting material formed from an elongated single blank, and wherein the first end, the second end, and the attachment portion are formed by bending the single blank.
Claims 13,14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marius DE102012216051 in view of Huang 6976851. Regarding claim 13, Marius discloses a control unit for a vehicle brake system including: a housing having a plurality of bores and conduits formed therein for housing various hydraulic components and to provide fluid passageways therein (fig. 1); an electronic control unit 3 including a microprocessor having a plurality of electrical contacts 5 ; an insulating body disposed in the housing; a sensor circuit board 4 disposed adjacent to the insulating body; a plurality of electrical connectors 5’5 mounted within the insulating body for electrically connecting the sensor circuit board to the microprocessor of the electrical control unit, wherein each of the connectors 5,5’ includes: a first end having a first contact portion for electrically communicating with the microprocessor; a second end having a second contact portion for electrically communicating with the sensor circuit board 4, wherein the second end has a cantilevered beam adapted to flex at a knee portion to bias the second contact portion against an electrical contact surface of the sensor circuit board; and an attachment portion disposed between the first and second ends (see fig. 2). Marius does not disclose the attachment portion including an engagement portion providing an interference fit with a mating groove of the housing in which the connector is retained.   However, Huang discloses an electrical connector 10,10’ adapted to be retained in a non-conducting housing and electrically connecting a first component to a second component spaced from one another and an attachment portion including an engagement portion 120 providing an interference fit with a mating groove of the housing in which the connector is retained. It would have been obvious to one of ordinary skill to modify the electrical connector of Marius by providing an attachment portion including an engagement portion for an interference fit with the housing as taught by Huang.
Regarding claim 14, Marius discloses the sensor circuit board is disposed within the insulating body.  
Regarding claim 16, the engagement portion is defined by a barb extending outwardly from the body portion to provide the interference fit with the mating groove of the insulating body.  
Regarding claim 17, the first end of Huang is formed into a contact pad having a width greater than the width of the elongated body portion.   
Regarding claim 18, the attachment portion is U-shaped and extends laterally outwardly from the elongated body such that the U-shaped attachment portion is adapted to extend into the mating groove of the insulating body.  
Regarding claim 19, the U-shaped attachment portion includes at least one outwardly extending barb to provide the interference fit with the mating groove of the insulating body.

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 20, the electronic control unit 3 has an ECU housing that is separate from and attached to the housing, the ECU housing including the microprocessor having the plurality of electrical contacts, in combination with the other limitations of the base claim, and regarding claim 21,  the elongated body portion includes a first longitudinally extending portion adjacent the first end and a second longitudinally extending portion adjacent the second end, the U-shaped attachment portion being between and extending laterally outward from the first and second longitudinally extending portions, in combination with the other limitations of the base claim.
Response to Arguments
Applicant's arguments filed Sept. 22, 2022 have been fully considered but they are not persuasive.  In response to applicant's argument that the modification of Marius in view of Huang would destroy the function of Marius, the examiner disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sugiki et al. 10594,080  and Soh7,708,608 disclose  similar connectors  with barbs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833